Title: From George Washington to John Rutledge, 2 September 1782
From: Washington, George
To: Rutledge, John,Izard, Ralph


                        Gentlemen
                            Head Quarters Verplanks Point. Septr 2d 1782
                        
                        I was yesterday honored with your favor of the 17th ulto, accompanied by a representation from His Excellency Governor Mathews, of the disagreeable situation of Civil affairs in the State of South Carolina, and requesting that, in consequence thereof, the Orders given to Majr Genl Greene in March last, may be suspended.You do me justice, Gentlemen, in saying, you are satisfied my attention extends equally to each of the United States. My Letter of the 18th of March last to Majr Genl Greene, a Copy of which I inclose, will I flatter myself, convince you, that your Opinions were not ill founded: For the reasons given at large in that Letter, I directed Genl Greene, immediately upon the indication of an evacuation of Charlestown, to prepare to march the Army, then under his Command, to the Northward, I added, what Troops shall, in that case be left in the Southern States will be a matter of future discussion: I had not then the least doubt, but by the time in which I looked for an evacuation, the States of North Carolina, So. Carolina & Georgia would have such a force in the Field, as would with the addition of perhaps a few Cavalry & Artillery, be sufficient for their immediate security, and those were the Troops which I had it in contemplation to leave to the Southward. It was impossible for me at that time to have foreseen that the three Southern States would have had so few Men in the Field, or that South Carolina would have had so disagreeable an occasion for a standing force after the removal of the Enemy.Whatever may be my inclination to gratify you, in the request now before me I do not look upon myself at liberty to direct so large a part of the force of the Union to be left to the Southward, after the foreign Enemy has abandoned those States, without the concurrence of Congress; more especially as that Honble Body have from time to time, determined what Troops should be assigned to the service of that Quarter.Upon the first intelligence from New York of the intended evacuation, and before the receipt of your Letter, I had, thro’ the Secretary at War submitted to Congress, the propriety of withdrawing the Troops, from Virginia to Delaware inclusive, from South Carolina, and I now take occasion of repeating the matter, thro’ the same Channel: you will then have an opportunity of urging Governor Mathews’s request. I have the honor to be, with great regard & esteem, Gentlemen Your Most Obedient Servant
                        
                            Go: Washington
                        
                    